Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Use of  indicates a limitation is not explicitly disclosed by the reference alone.
Claim(s) 428-430 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason (US 2017/0293349) in view of Aliakseyeu (US 2013/0214698)

Claim 428
Mason discloses a method of augmented reality-based lighting design (Mason, ¶ 90: “the wearable computing device 100 may be used to create an augmented reality of the lighting system 200”), comprising: 
detecting light sources in an augmented reality image (Mason, ¶ 52: “the data storage 112 may function as a database of identification information related to luminaires 201-206. Such information may be used by the wearable computing device 100 to identify luminaires 201-206 that are detected to be within the aforementioned field of view.”); 

facilitating disposition of at least one virtual light source in the augmented reality image, resulting in an updated augmented reality image (Mason, ¶ 90: “In accordance with this aspect, upon starting the method 400 in step 401, the wearer of the wearable computing device 100 may use the wearable computing device 100 to insert a virtual luminaire 207 into an actual view 10 of a lighting scene as seen through the see-through display 106”); 
(Mason, ¶¶ 94, 96: “virtual lighting atmosphere created by the virtual luminaire 207 may be simulated by the processor 110 of the wearable computing device 100. As such light distributions relations are well-known per se...presented with a simulated lighting atmosphere including luminaires 203, 204 and virtual luminaire 207, such that the effect of the virtual luminaire 207 on the overall lighting atmosphere can be assessed”); and 
depicting illumination of portions of the augmented reality image in response to the lighting space model (Mason, ¶¶ 94, 96: “virtual lighting atmosphere created by the virtual luminaire 207 may be simulated by the processor 110 of the wearable computing device 100. As such light distributions relations are well-known per se...presented with a simulated lighting atmosphere including luminaires 203, 204 and virtual luminaire 207, such that the effect of the virtual luminaire 207 on the overall lighting atmosphere can be assessed”).
Mason does not disclose, but Aliakseyeu makes obvious detecting at least one of surfaces and objects in the augmented reality image (e.g. the table top; ¶ 54: “surface in the model of the environment, the location identification means 104 is capable of detecting that the location indication 118 matches with a specific location on the top surface of the small table 122”);
processing a near field (Aliakseyeu ¶ 52: “The first luminaire 114 is used to locally light the small table 122”) and far field (Aliakseyeu ¶ 52: “The second luminaire 120 is used to globally light the subspace”) luminance characterization of the at least one virtual light source and the updated augmented reality image with a lighting space model (Aliakseyeu ¶ 51: “The overlay image creator 108 generates the overlay image 113. The overlay image 113 comprises information 116 related to a lighting effect which is obtainable by the lighting system at the specific location in the environment. The obtainable lighting effect is an effect of at least two light sources. In other words, at least two light sources contribute to the obtainable lighting effect. The information which is related to the obtainable lighting effect is based on a lighting system model 110”)
Before the effective filing date of this application, it would have been obvious to one of orindary skill in the art to both surfaces and near and far field effects.  As disclosed by Mason, lighting simulation is well known and therefore additional simulations would have been considered by one of ordinary skill in the art.  Aliakseyeu discloses that both global illumination and local illumination contribute to lighting of a particular area and a user considering overall lighting would consider both light sources to achieve the desired effect.  As the goal of both references is lighting design using augmented reality, the person of ordinary skill in the art would consider a combination of both approaches to allow more realistic lighting simulation. 
Claim 429
The cited combination further makes obvious wherein portions of the augmented reality image includes at least one of the detected surfaces and objects (Mason, Fig. 3-4; depicting objects in addition to the lighting sources; Aliakseyeu Figs. 1b, 3d, depicting objects in addition to lighting sources)
Claim 430
The cited combination further makes obvious further comprising detecting lighting effects of the detected light sources, wherein illuminating portions of the augmented reality image is in response to the detected lighting effects (Mason, ¶ 52, ¶ 96: “the data storage 112 may function as a database of identification information related to luminaires 201-206. Such information may be used by the wearable computing device 100 to identify luminaires 201-206 that are detected to be within the aforementioned field of view…....presented with a simulated lighting atmosphere including luminaires 203, 204 and virtual luminaire 207”)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN M GRAY/Primary Examiner, Art Unit 2611